


Exhibit 10.70

 

HUNTSMAN CORPORATION

2016 STOCK INCENTIVE PLAN

 

Stock Unit Agreement for Outside Directors

 

Grantee:

 

Date of Grant:

 

SUA Grant Number:

 

Number of Stock Units Granted:

 

1.              Notice of Grant.  You are hereby granted pursuant to the
Huntsman Corporation 2016 Stock Incentive Plan (the “Plan”) the number of Stock
Units of Huntsman Corporation (the “Company”) set forth above, subject to the
terms and conditions of the Plan and this Agreement.  A Stock Unit shall
constitute a “Phantom Share” (within the meaning of the Plan) and shall
represent an agreement by the Company to issue or transfer a share of the
Company’s Common Stock to the Participant at the time specified in Section 4
below, subject to the terms of the Plan and this Agreement.

 

2.              DERs.  During the period that a Stock Unit remains “outstanding”
pursuant to this Agreement (i.e., prior to the time Shares are issued under
Section 4 below), an amount equivalent to the dividends and distributions made
on a share of Common Stock during such period (“DERs”) shall be held by the
Company without interest until the Stock Unit becomes payable or is forfeited
and then shall be paid to you (in cash or in Shares) at the time specified in
Section 4 or forfeited, as the case may be.

 

3.              Change of Control.  Upon a Change of Control, the provisions of
Section 6(j)(ix) of the Plan shall apply.

 

4.              Issuance of Common Stock.  Upon your termination of employment
with the Company for any reason, subject to Section 6 below, the Company shall
cause Shares of Common Stock to be issued in your name without legend
restrictions (except for any legend required pursuant to applicable securities
laws or any other agreement to which you are a party) in cancellation of your
Stock Units.  The Shares shall be issued as soon as administratively feasible
following your termination of employment with the Company, but not later than 30
days thereafter. For purposes of this Agreement, “employment with the Company”
shall include being an employee or a director of, or a consultant to, the
Company or an affiliate and, following a spin-off of any Subsidiary of the
Company as a separate, publicly traded company (“SpinCo”), being an employee or
a director of, or a consultant to, SpinCo or its affiliates.

 

5.              Nontransferability of Stock Units.  You may not sell, transfer,
pledge, exchange, hypothecate or dispose of Stock Units or DERs in any manner. 
A breach of these terms of this Agreement shall cause a forfeiture of the Stock
Units and DERs.

 

6.              Withholding of Tax.  You acknowledge that you will consult with
your personal tax advisor regarding the applicable federal, state, local or
foreign tax consequences that arise in connection with this Agreement, the Stock
Units and related DERs and any settlement thereof.  In order to comply with all
applicable federal, state, local or foreign income tax laws or regulations, the

 

--------------------------------------------------------------------------------


 

Company may take such action as it deems appropriate to ensure that all
applicable federal, state, local or foreign payroll, withholding, income or
other taxes are withheld or collected from you, if and to the extent required by
applicable law.  You acknowledge and agree that you are solely responsible for
any and all federal, state, local or foreign payroll, withholding, income or
other taxes ordinarily paid by you as a result of receiving compensation and are
not relying on the Company to provide any guidance or advice regarding the tax
consequences of this Agreement, the Stock Units and related DERs and any
settlement thereof.

 

7.              Entire Agreement; Governing Law.  The Plan is incorporated
herein by reference.  The Plan and this Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and you
with respect to the subject matter hereof, and may not be modified materially
adversely to your interest except by means of a writing signed by the Company
and you.  This Agreement is governed by the internal substantive laws, but not
the choice of law rules, of the state of Delaware.

 

8.              Amendment.  Except as provided below, this Agreement may not be
modified in any respect by any oral statement, representation or agreement by
any employee, officer, or representative of the Company or by any written
agreement which materially adversely affects your rights hereunder unless signed
by you and by an officer of the Company who is expressly authorized by the
Company to execute such document.  This Agreement may, however, be amended as
permitted by the terms of the Plan, as in effect on the date of this Agreement.
Notwithstanding anything in the Plan or this Agreement to the contrary, if the
Committee determines that the terms of this grant do not, in whole or in part,
satisfy the requirements of Section 409A of the Code, the Committee, in its sole
discretion, may unilaterally modify this Agreement in such manner as it deems
appropriate to comply with such section and any regulations or guidance issued
thereunder.

 

9.              Section 409A Compliance.  Notwithstanding any provisions of this
Agreement to the contrary, all provisions of this Agreement are intended to
comply with Section 409A of the Code, and the applicable treasury regulations
and administrative guidance issued thereunder (collectively, “Section 409A”), or
an exemption therefrom, and shall be interpreted, construed and administered in
accordance with such intent.  Any payments under this Agreement that may be
excluded from Section 409A (due to qualifying as a short-term deferral or
otherwise) shall be excluded from Section 409A to the maximum extent possible. 
No payment shall be made under this Agreement if such payment would give rise to
taxation under Section 409A to any person, and any amount payable under such
provisions shall be paid on the earliest date permitted with respect to such
provision by Section 409A and not before such date.  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement are exempt from, or compliant with, Section 409A
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A. In addition, any payments to be made under
this Agreement upon a termination of your employment shall only be made if such
termination of employment constitutes a “separation from service” under
Section 409A.

 

10.       General.  You agree that the Stock Units are granted under and
governed by the terms and conditions of the Plan and this Agreement.  In the
event of any conflict, the terms of the Plan shall control.  Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Agreement.

 

(Signature Page to Follow)

 

2

--------------------------------------------------------------------------------


 

HUNTSMAN CORPORATION

 

GRANTEE

 

 

 

 

 

 

 

 

 

[Name]

 

[Name]

[Title]

 

 

 

3

--------------------------------------------------------------------------------
